 



Exhibit 10.6
AMENDMENT TO CONTRACT OF SALE
     This Amendment to Contract of Sale (“Amendment”), the effective date of
which is September 25, 2006, is entered into by TR HIDDEN LAKE PARTNERS, LTD., a
Texas limited partnership (“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”). Buyer and Seller are sometimes collectively
referred to herein as the “Parties”.
Recitals
     A. WHEREAS, Seller and Buyer entered into that certain Contract of Sale
(the “Agreement”) with an Effective Date of May 4, 2006, pursuant to which
Seller agreed to sell and Buyer agreed to purchase certain improved real
property located in Bexar County, Texas, more particularly described in the
Agreement;
     B. WHEREAS, Seller and Buyer have entered into a number of contract
amendments, including that certain Amendment to Contract of Sale (the “June
Amendment”) with an effective date of June 2, 2006. The June Amendment extended
the Feasibility Period to July 10, 2006; and
     C. WHEREAS, Seller and Buyer mutually desire to amend certain provisions of
the Agreement.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual promises and
agreements set forth herein entered into by Buyer and Seller, the receipt and
sufficiency of which is acknowledged, Seller and Buyer agree as follows:

  1.   The parties hereto have agreed that the “Feasibility Period” as defined
in Section 5(a) of the Agreement has expired.     2.   Prior to the effective
date hereof, Buyer delivered Earnest Money to the Title Company totaling ONE
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($150,000.00) to be applied in partial
payment of the Sales Price at Closing and/or otherwise disbursed in accordance
with the provisions of the Agreement. Notwithstanding anything contained to the
contrary in the Agreement, Buyer herein agrees, and directs the Title Company,
to fully and finally release to Seller all Earnest Money presently on deposit,
specifically being the $150,000.00 referred to above, such funds hereinafter
being non-refundable to Buyer and unconditionally earned by Seller, as
compensation to Seller for granting an extension of the Closing Date to Buyer as
described below, except in the event of a “Special Seller Default”(hereinafter
defined). If Buyer does in fact purchase the Property and this Contract does in
fact close, the $150,000.00 in forfeited Earnest Money will remain applicable to
the Sales Price.         “Special Seller Default” means (a) Seller’s prior sale
of the Property to a third party, (b) Seller’s wrongful refusal to convey the
Property to Buyer at Closing, and/or (c) Seller’s refusal to remove at Closing
any encumbrance intentionally placed by Seller on the Property from and after
the date of that certain Lawyer’s Title Insurance Corporation Commitment for
Title Insurance, GF No. 1951000600, Commitment No. 002.



 



--------------------------------------------------------------------------------



 



  3.   Pursuant to that certain letter dated September 11, 2006, to Buyer from
Seller the Closing Date was established to be October 12, 2006. Seller has
agreed to extend the Closing Date as described below. Section 4(a) of the
Agreement is hereby deleted and the following Section 4(a) is inserted in its
stead;

  “(a)   The closing of the sale of the property to Buyer (the “Closing”) shall
take place at the Title Company no later than November 10, 2006, (the “Closing
Date”).” Buyer shall have a one-time right to further extend the Closing Date to
November 27, 2006, by (i) notifying Seller in writing of such extension on or
before November 3, 2006, and (ii) simultaneously with delivery of such written
notice of extension to Seller, delivering to Seller (by Immediately Available
Funds) the additional sum of ONE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100
($175,000.00) (the “Extension Fee”). The Extension Fee shall be non-refundable
to Buyer and shall be unconditionally earned by Seller, as compensation to
Seller for granting the additional extension of the Closing Date; provided,
however, $150,000.00 of the Extension Fee shall be applied to the Sales Price at
Closing, if Closing does in fact occur. If Buyer does not deliver the written
notice and the Extension Fee in the manner and within the time period required
above, then Buyer shall have waived its right to extend the Closing Date.”

  4.   Buyer herein waives all title objections under Section 6(a) of the
Agreement.     5.   Sections 23(a), 23(b), 23(c), and 23 (d) of the Agreement
“BUYER’S CONDITIONS PRECEDENT”, are deleted in their entirety and Section 23(e)
is hereby relettered as Section 23(a).     6.   All terms defined in the
Agreement and denoted by initial capital letters shall have the same meanings
provided in the Agreement when used in this Amendment, except to the extent that
the meaning of any defined term is modified by or expressly set forth in the
provisions of this Amendment.     7.   This Amendment may be executed in
multiple originals, each of which shall constitute an original for all purposes
and together which shall constitute a fully executed agreement. A facsimile
signature shall be deemed an original signature for all purposes.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment to be
effective as of September 25, 2006.

                          SELLER:
 
                        TR HIDDEN LAKE PARTNERS, LTD.,     a Texas limited
partnership
 
                        By:   TRDC Hidden Lake Partners, Ltd.,         a Texas
limited partnership, its general partner
 
                            By:   Thompson Realty Development Corporation,      
      a Texas corporation, its general partner
 
                   
 
          By:   /s/ W. T. Field
 
   
 
          Name:   W. T. Field    
 
          Title:   President    
 
                        BUYER:
 
                        TRIPLE NET PROPERTIES, LLC,     a Virginia limited
liability company
 
                        By:   /s/ Louis Rogers                       Name:  
Louis Rogers     Title:   President

 